Exhibit 10(f)

 

[g207421ki01i001.jpg]

 

 

TENET

 

 

SEVENTH AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

As Amended and Restated Effective as of May 9, 2012

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
SEVENTH AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I PREAMBLE AND PURPOSE

1

1.1

Preamble

1

1,2

Purpose

1

 

 

 

ARTICLE II DEFINITIONS

2

2.1

Act

2

2.2

Actuarial Equivalent

2

2.3

Acquisition

2

2.4

Agreement

2

2.5

Alternate Payee

2

2.6

AMI SERP

2

2.7

Board

2

2.8

Bonus

2

2.9

Cause

2

2.10

Change of Control

2

2.11

Code

2

2.12

Company

2

2.13

Compensation Committee

3

2.14

Controlled Group Member

3

2.15

Date of Employment

3

2.16

Date of Enrollment

3

2.17

Deferred Vested Retirement Benefit

3

2.18

Disability

3

2.19

Disability Retirement Benefit

3

2.20

DRO

3

2.21

Early Retirement

4

2.22

Early Retirement Age

4

2.23

Early Retirement Benefit

4

2.24

Earnings

5

2.25

Effective Date

5

2.26

Eligible Children

5

2.27

Eligible Employee

5

2.28

Employee

5

2.29

Employer

5

2.30

Employment

5

2.31

ERA

5

2.32

Executive Severance Plan

5

2.33

Existing Retirement Benefit Plans Adjustment Factor

5

2.34

Final Average Earnings

6

2.35

Five Percent Owner

6

2.36

Good Reason

6

2.37

Initial Election Period

6

2.38

Key Employee

6

2.39

Normal Retirement

7

2.40

Normal Retirement Age

7

 

i

--------------------------------------------------------------------------------


 

2.41

Normal Retirement Benefit

7

2.42

Normal Retirement Date

8

2.43

One Percent Owner

8

2.44

PAC

8

2.45

Participant

8

2.46

Plan Administrator

8

2.47

Plan Year

8

2.48

Prior Service Credit Percentage

8

2.49

Retirement Benefit

8

2.50

Retirement Plans

8

2.51

Severance Plan

9

2.52

Subsidiary

9

2.53

Surviving Spouse

9

2.54

Termination of Employment

9

2.55

Termination without Cause

9

2.56

Trust

9

2.57

Trustee

9

2.58

Year

9

2.59

Year of Service

9

 

 

 

ARTICLE III ELIGIBILITY AND PARTICIPATION

11

3.1

Determination of Eligibility

11

3.2

Early Retirement Election

11

3.3

Loss of Eligibility Status

11

3.4

Initial ERA Participation

11

3.5

Subsequent ERA Participation

11

3.6

Initial AMI SERP Participation

11

 

 

 

ARTICLE IV RETIREMENT BENEFITS

13

4.1

Normal Retirement Benefit

13

4.2

Early Retirement Benefit

14

4.3

Vesting of Retirement Benefit

15

4.4

Deferred Vested Retirement Benefit

15

4.5

Deferral of Distributions

16

4.6

Duration of Benefit Payment

17

4.7

Recipients of Benefit Payments

17

4.8

Disability

18

4.9

Change of Control

19

4.10

Golden Parachute Limitation

20

4.11

Executive Severance Plan

20

 

 

 

ARTICLE V PAYMENT

21

5.1

Commencement of Payments

21

5.2

Withholding; Unemployment Taxes

21

5.3

Recipients of Payments

21

5.4

No Other Benefits

21

5.5

No Lump Sum Form of Payment

21

 

 

 

ARTICLE VI PAYMENT LIMITATIONS

22

6.1

Spousal Claims

22

6.2

Legal Disability

22

6.3

Assignment

22

 

ii

--------------------------------------------------------------------------------


 

ARTICLE VII ADMINISTRATION OF THE PLAN

24

7.1

The PAC

24

7.2

Powers of the PAC

24

7.3

Appointment of Plan Administrator

24

7.4

Duties of Plan Administrator

24

7.5

Indemnification of the PAC and Plan Administrator

25

7.6

Claims for Benefits.

26

7.7

Arbitration

29

7.8

Receipt and Release of Necessary Information

30

7.9

Overpayment and Underpayment of Benefits

30

7.10

Change of Control

31

 

 

 

ARTICLE VIII AMENDMENT AND TERMINATION OF THE PLAN

32

8.1

Continuation

32

8.2

Amendment of Plan

32

8.3

Termination of Plan

32

8.4

Termination of Affiliate’s Participation

33

 

 

 

ARTICLE IX CONDITIONS RELATED TO BENEFITS

34

9.1

No Right to Assets

34

9.2

No Employment Rights

34

9.3

Offset

35

9.4

Conditions Precedent

35

 

 

 

ARTICLE X MISCELLANEOUS

36

10.1

Gender and Number

36

10.2

Notice

36

10.3

Validity

36

10.4

Applicable Law

36

10.5

Successors in Interest

36

10.6

No Representation on Tax Matters

36

10.7

Provisions Binding

36

 

 

 

EXHIBIT A

 

A-1

 

iii

--------------------------------------------------------------------------------


 

TENET HEALTHCARE CORPORATION
SEVENTH AMENDED AND RESTATED
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

ARTICLE I
PREAMBLE AND PURPOSE

 

1.1                               Preamble.    Tenet Healthcare Corporation (the
“Company”) adopted the Supplemental Executive Retirement Plan (the “Plan”)
effective November 1, 1984 to attract, retain, motivate and provide financial
security to highly compensated or management employees (the “Participants”) who
render valuable services to the Company and its “Subsidiaries,” as defined in
Article II. The Plan was amended on various occasions and most recently amended
and restated effective December 31, 2008 to comply with final regulations issued
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). By this instrument, the Company desires to amend and restate the Plan
effective as of May 9, 2012, to make certain changes relating to a Change of
Control and other termination event provisions. This amended and restated Plan
will be known as the Tenet Healthcare Corporation Seventh Amended and Restated
Supplemental Executive Retirement Plan.

 

The Company or its Subsidiaries may adopt one or more domestic trusts to serve
as a possible source of funds for the payment of benefit under this Plan.

 

1.2                               Purpose.  It is intended that this Plan will
not constitute a “qualified plan” subject to the limitations of section
401(a) of the Code, nor will it constitute a “funded plan,” for purposes of such
requirements. It also is intended that this Plan will be exempt from the
participation and vesting requirements of Part 2 of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Act”), the funding
requirements of Part 3 of Title I of the Act, and the fiduciary requirements of
Part 4 of Title I of the Act by reason of the exclusions afforded plans that are
unfunded and maintained by an employer primarily for the purpose of providing
deferred compensation for a select group of management or highly compensated
employees.

 

End of Article I

 

1

--------------------------------------------------------------------------------


 

ARTICLE II
DEFINITIONS

 

When a word or phrase appears in this Plan with the initial letter capitalized,
and the word or phrase does not commence a sentence, the word or phrase will
generally be a term defined in this Article II. The following words and phrases
with the initial letter capitalized will have the meaning set forth in this
Article II, unless a different meaning is required by the context in which the
word or phrase is used.

 

2.1                                  Act means the Employee Retirement Income
Security Act of 1974, as amended, and the regulations and rulings thereunder.

 

2.2                                  Actuarial Equivalent or Actuarial
Equivalence means an amount equal in value to the aggregate amounts to be
received under different forms of and/or times of payment, as determined by the
Plan actuary, calculated using factors based on six percent (6%) interest and a
fifty/fifty (50/50) blend of the RP-2000 sex distinct mortality tables.
Actuarial Equivalent factors will be used for calculating Retirement Benefit
amounts to be received under different times and/or forms of payment, for
converting different forms and times of payment of Retirement Benefits and for
determining the present value of Retirement Benefits.

 

2.3                                  Acquisition refers to a company of which
substantially all of its assets or a majority of its capital stock are acquired
by, or which is merged with or into, the Company or a Subsidiary.

 

2.4                                  Agreement means a written agreement
substantially in the form of Exhibit A between the Company and a Participant.
Each Agreement will form a part of the Plan with respect to the affected
Participant. Once a Participant enters into an Agreement, such Agreement may be
updated by the Company to reflect changes in the Plan made by the Company. Any
such update will be attached to and form a part of the Participant’s Agreement.

 

2.5                                  Alternate Payee means any spouse, former
spouse, child, or other dependent of a Participant who is recognized by a DRO as
having a right to receive all, or a portion of, the benefits payable under the
Plan with respect to such Participant.

 

2.6                                  AMI SERP means the American Medical
International Inc. Supplemental Executive Retirement Plan or any successor or
substitute for such plan.

 

2.7                                  Board means the Board of Directors of the
Company.

 

2.8                                  Bonus means any annual cash award paid
under the Company’s annual incentive plan.

 

2.9                                  (i)  Cause shall have the meaning set forth
in the Executive Severance Plan.

 

2.10                           Change of Control shall have the meaning set
forth in the Executive Severance Plan.

 

2.11                           Code means the Internal Revenue Code of 1986, as
amended, and the regulations and rulings issued thereunder.

 

2.12                           Company means Tenet Healthcare Corporation.

 

2

--------------------------------------------------------------------------------


 

2.13                           Compensation Committee means the Compensation
Committee of the Board of Directors of the Company.

 

2.14                           Controlled Group Member means with respect to the
Company or a Subsidiary, as applicable:

 

(a)                                 Any corporation or association that is a
member of a controlled group of corporations with the Company or the Subsidiary
(within the meaning of section 1563(a) of the Code, determined without regard to
section 1563(a)(4) and section 1563(e)(3)(C) of the Code);

 

(b)                                 Any trade or business (whether or not
incorporated) that is under common control with the Company or the Subsidiary as
determined in accordance with section 414(c) of the Code;

 

(c)                                  Any service organization that is a member
of an affiliated service group (within the meaning of section 414(m) of the
Code) with respect to which the Company or a Subsidiary is a member; and

 

(d)                                 Any other entity required to be aggregated
with the Company or a Subsidiary pursuant to section 414(o) of the Code.

 

Depending on the ownership of the Company in a Subsidiary, or the relationship
between the Company and such Subsidiary, the Subsidiary may be a Controlled
Group Member with respect to the Company.

 

2.15                           Date of Employment means the date on which a
person began to perform services directly for the Employer as a result of an
Acquisition or becoming an employee.

 

2.16                           Date of Enrollment means the date on or after
June 1, 1984 on which an Eligible Employee first becomes a Participant in the
Plan, provided that any Eligible Employee who becomes a Participant prior to
June 1, 1985 will be deemed to have a Date of Enrollment of the later of the
Participant’s Date of Employment or June 1, 1984.

 

2.17                           Deferred Vested Retirement Benefit means the
benefit payable pursuant to Section 4.4.

 

2.18                           Disability means the inability of a Participant
to engage in any substantial gainful activity by reason of a mental or physical
impairment expected to result in death or last for at least twelve (12) months,
or the Participant, because of such a condition, is receiving income replacement
benefits for at least three (3) months under an accident or health plan covering
the Employer’s employees.

 

2.19                           Disability Retirement Benefit means the benefit
payable pursuant to Section 4.8.

 

2.20                           DRO means a domestic relations order that is a
judgment, decree, or order (including one that approves a property settlement
agreement) that relates to the provision of child support, alimony payments or
marital property rights to a spouse, former spouse, child or other dependent of
a Participant and is rendered under a state (within the meaning of section
7701(a)(10) of the Code) domestic relations law (including a community property
law) and that:

 

3

--------------------------------------------------------------------------------


 

(a)                                       Creates or recognizes the existence of
an Alternate Payee’s right to, or assigns to an Alternate Payee the right to
receive all or a portion of the benefits payable with respect to a Participant
under the Plan;

 

(b)                                       Does not require the Plan to provide
any type or form of benefit, or any option, not otherwise provided under the
Plan;

 

(c)                                        Does not require the Plan to provide
increased benefits (determined on the basis of actuarial value);

 

(d)                                       Does not require the payment of
benefits to an Alternate Payee that are required to be paid to another Alternate
Payee under another order previously determined to be a DRO; and

 

(e)                                        Clearly specifies: (i) the name and
last known mailing address of the Participant and of each Alternate Payee
covered by the DRO; (ii) the amount or percentage of the Participant’s benefits
to be paid by the Plan to each such Alternate Payee, or the manner in which such
amount or percentage is to be determined; (iii) the number of payments or
payment periods to which such order applies; and (iv) that it is applicable with
respect to this Plan.

 

2.21                           Early Retirement means any Termination of
Employment during the life of a Participant prior to the attainment of Normal
Retirement Age and after attaining Early Retirement Age.

 

2.22                           Early Retirement Age means the date the
Participant attains age fifty-five (55) and has completed ten (10) Years of
Service or attains age sixty-two (62) with no minimum Years of Service. For
Eligible Employees who become Participants prior to August 3, 2011, a
Participant will be credited with age and Years of Service during his severance
period under the Severance Plan in effect as of the date in which the
Participant commences participation in this Plan for purposes of determining if
he satisfies the age and service conditions for Early Retirement Age as of the
date of his Termination of Employment; provided, however, that, except as
provided in Section 4.9(b), payment of Early Retirement Benefits under this Plan
will not commence until the Participant has actually attained the requisite age
and service conditions (e.g., if the Participant who timely elected an Early
Retirement Age of age fifty-five (55) and ten (10) Years of Service will satisfy
such conditions during the Severance Period, he will be deemed to have satisfied
such conditions as of his Termination of Employment but his Early Retirement
Benefits will not commence until he actually attains age fifty-five (55) and
completed ten (10) Years of Service). Furthermore, if after the date the
Participant commences participation in this Plan, the applicable Severance Plan
is amended to modify the severance period, such modification will not apply to
the Participant for purposes of determining his Early Retirement Age under this
Plan. As provided in Sections 3.2 and 4.2(b), a Participant will elect during
the Initial Election Period which definition of Early Retirement Age will apply
to him under the Plan. If the Participant fails to make such election, the
Participant will be deemed to have elected age sixty-two (62) as his Early
Retirement Age under the Plan. The additional age and service crediting for this
severance period under the Severance Plan shall not apply to any Eligible
Employee who becomes a Participant on or after August 3,  2011.

 

2.23                           Early Retirement Benefit means the benefit
payable pursuant to Section 4.2.

 

4

--------------------------------------------------------------------------------


 

2.24                           Earnings means the base salary and any Bonus paid
by the Employer to such Participant, but will exclude car and other allowances
and other cash and non-cash compensation.

 

2.25                           Effective Date of this Amendment and Restatement
means May 9, 2012, except as specifically provided otherwise herein.

 

2.26                           Eligible Children means all natural or adopted
children of a Participant under the age of twenty-one (21), including any child
conceived prior to the death of a Participant.

 

2.27                           Eligible Employee means an Employee who is
employed in the capacity of a Corporate Senior Vice President or above in a
position designated as eligible to participate in this Plan by the Compensation
Committee and who is not a Participant in the ERA.

 

2.28                           Employee means each select member of management
or highly compensated employee receiving remuneration, or who is entitled to
remuneration, for services rendered to the Employer, in the legal relationship
of employer and employee. The term “Employee” will not include any person who is
employed by the Employer in the capacity of an independent contractor, an agent
or a leased employee even if such person is determined by the Internal Revenue
Service, the Department of Labor or a court of competent jurisdiction to be a
common law employee of the Employer.

 

2.29                           Employer means the Company and its Subsidiaries
who have adopted the Plan as participating employers. A Subsidiary may evidence
its adoption of the Plan either by a formal action of its governing body or by
taking other administrative actions with respect to this Plan on behalf of its
Eligible Employees. An entity will cease to be a participating employer as of
the date such entity ceases to be a Subsidiary.

 

2.30                           Employment means any continuous period during
which an Eligible Employee is actively engaged in performing services for the
Employer plus the term of any leave of absence approved by the Employer.

 

2.31                           ERA means the Tenet Executive Retirement Account.

 

2.32                           Executive Severance Plan means the Tenet Second
Amended and Restated Executive Severance Plan (also referred to as the “ESP”).

 

2.33                           Existing Retirement Benefit Plans Adjustment
Factor means, except as provided below, the percentage derived from the assumed
benefit the Participant would be eligible for under Social Security and the
Employer contribution portion of all Retirement Plans regardless of whether the
Participant participates in such plans. The Existing Retirement Benefits Plan
Adjustment Factor will be applied only to the base salary component of Final
Average Earnings and is a projection of the benefits payable under the Social
Security regulations in effect June 1, 1984, and Retirement Plans in effect on
June 1, 1984, or the Participant’s Date of Enrollment in the Plan, if later.
Once established for a Participant, the Existing Retirement Benefits Plan
Adjustment Factor will not thereafter be altered to reflect any reduction in
benefits under Social Security. At the direction of the Compensation Committee,
the Existing Retirement Benefits Plan Adjustment Factor may be adjusted from
time to time to reflect changes under the following conditions:

 

5

--------------------------------------------------------------------------------


 

(a)                             a Participant is transferred to different
Retirement Plans;

 

(b)                             the Employer’s contribution to a Retirement Plan
is increased or decreased from the percentage used for the original calculation
of the Participant’s Existing Retirement Benefits Plan Adjustment Factor; or

 

(c)                              the Participant becomes eligible for other
Retirement Plans adopted by the Employer which would provide benefits greater or
less than the Retirement Plan considered in calculating the Participant’s
original Existing Retirement Benefits Plan Adjustment Factor.

 

Notwithstanding anything to the contrary above, for any Participant actively
employed by the Employer upon a Change of Control who subsequently has a
Termination of Employment, the Existing Retirement Benefit Plans Adjustment
Factor for each such Participant shall be adjusted to reflect the impact of the
occurrence of the Termination of Employment at an age earlier than assumed under
the initial calculation of the assumed benefit described above and shall (i) be
eliminated if the Participant is younger than age 45 upon such Termination of
Employment, and (ii) if the Participant is age 45 or above, shall be reduced by
multiplying it by the following fraction:

 

1- [(65- Participant’s age at Termination of Employment) /20].

 

For purpose of determining a Participant’s age for calculating the above
adjustments to the Existing Retirement Benefit Plans Adjustment Factor, such age
shall be expressed in whole months disregarding any fraction of a month.

 

2.34                           Final Average Earnings means the Participant’s
highest average monthly Earnings for any sixty (60) consecutive months during
the ten (10) years, or actual employment period if less, preceding Termination
of Employment.

 

2.35                           Five Percent Owner means any person who own (or
is considered as owning within the meaning of section 318 of the Code (as
modified by section 416(i)(1)(B)(iii) of the Code)) more than five percent (5%)
of the outstanding stock of the Company, a Subsidiary or a Controlled Group
Member or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the Company, Subsidiary or Controlled Group Member.
The rules of sections 414(b), (c) and (m) of the Code will not apply for
purposes of applying these ownership rules. Thus, this ownership test will be
applied separately with respect to the Company, each Subsidiary and each
Controlled Group Member.

 

2.36                           Good Reason shall have the meaning set forth in
the Executive Severance Plan.

 

2.37                           Initial Election Period the thirty (30) day
period immediately following the Participant’s Date of Enrollment during which a
Participant may elect the time at which to receive a distribution of Early
Retirement Benefits pursuant to Section 4.2(b).

 

2.38                           Key Employee means any employee or former
employee including any deceased employee who at any time during the Plan Year
was:

 

(a)                                 an officer of the Company, a Subsidiary or a
Controlled Group Member having compensation of greater than one hundred thirty
thousand dollars ($130,000) (as adjusted under section 416(i)(1) of the Code for
Plan Years beginning after

 

6

--------------------------------------------------------------------------------


 

                                                December 31, 2002) (such limit
is one hundred sixty-five thousand dollars ($165,000) for 2012);

 

(b)                                 a Five Percent Owner; or

 

(c)                                  One Percent Owner having compensation of
more than one hundred fifty thousand dollars ($150,000).

 

For purposes of the preceding paragraphs, the Company has elected to determine
the compensation of an officer or One Percent Owner in accordance with section
1.415(c)-.2(d)(4) of the Treasury Regulations (i.e., W-2 wages plus amounts that
would be includible in wages except for an election under section 125(a) of the
Code (regarding cafeteria plan elections) under section 132(f) of the Code
(regarding qualified transportation fringe benefits) or section 402(e)(3) of the
Code (regarding section 401(k) plan deferrals)) without regard to the special
timing rules and special rules set forth, respectively, in sections
1.415(c)-2(e) and 2(g) of the Treasury Regulations.

 

The determination of Key Employees will be based upon a twelve (12) month period
ending on December 31 of each year (i.e., the identification date). Employees
that are Key Employees during such twelve (12) month period will be treated as
Key Employees for the twelve (12) month period beginning on the first day of the
fourth month following the end of the twelve (12) month period (i.e., since the
identification date is December 31, then the twelve (12) month period to which
it applies begins on the next following April 1).

 

The determination of who is a Key Employee will be made in accordance with
section 416(i)(1) of the Code and other guidance of general applicability issued
thereunder. For purposes of determining whether an employee or former employee
is an officer, a Five Percent Owner or a One Percent Owner, the Company and each
Subsidiary and Controlled Group Member will be treated as a separate employer
(i.e., the controlled group rules of sections 414(b), (c), (m) and (o) of the
Code will not apply). Conversely, for purposes of determining whether the one
hundred thirty thousand dollar ($130,000) adjusted limit on compensation is met
under the officer test described in Section 2.38(a), compensation from the
Company and all Subsidiaries and Controlled Group Members will be taken into
account (Le., the controlled group rules of sections 414(b), (c), (m) and (o) of
the Code will apply). Further, in determining who is an officer under the
officer test described in Section 2.38(a), no more than fifty (50) employees of
the Company or its Subsidiaries and Controlled Group Members (i.e., the
controlled group rules of sections 414(b), (c), (m) and (o) of the Code will
apply) will be treated as officers. If the number of officers exceeds fifty
(50), the determination of which employees or former employees are officers will
be determined based on who had the largest annual compensation from the Company
and Subsidiaries and Controlled Group Members for the Plan Year.

 

2.39                        Normal Retirement means any Termination of
Employment during the life of a Participant on or after attaining Normal
Retirement Age.

 

2.40                        Normal Retirement Age means the date on which the
Participant attains age sixty-five (65).

 

2.41                        Normal Retirement Benefit means the benefit payable
pursuant to Section 4.1.

 

7

--------------------------------------------------------------------------------


 

2.42                        Normal Retirement Date means the first day of the
calendar month following the Participant’s attainment of Normal Retirement Age.

 

2.43                        One Percent Owner means any person who would be
described in Section 2.35 if “one percent (1%)” were substituted for “five
percent (5%)” each place where it appears therein.

 

2.44                        PAC means the Pension Administration Committee of
the Company established by the Compensation Committee, and whose members have
been appointed by the Compensation Committee. The PAC will have the
responsibility to administer the Plan and make final determinations regarding
claims for benefits, as described in Article VI. In addition, the PAC has
limited amendment authority over the Plan as provided in Section 8.2.

 

2.45                        Participant means any Eligible Employee selected to
participate in this Plan by the Compensation Committee, in its sole and absolute
discretion.

 

2.46                        Plan Administrator means the individual or entity
appointed by the PAC to handle the day-to-day administration of the Plan,
including but not limited to, determining the amount of a Participant’s benefits
and complying with all applicable reporting and disclosure obligations imposed
on the Plan. If the PAC does not appoint an individual or entity as Plan
Administrator, the PAC will serve as the Plan Administrator.

 

2.47                        Plan Year means the fiscal year of this Plan, which
will commence on January 1 each year and end on December 31 of such year.

 

2.48                        Prior Service Credit Percentage means the percentage
to be applied to a Participant’s Years of Service with the Employer prior to his
Date of Enrollment in the Plan, in accordance with the following formula:

 

Years of Service
After Date of Enrollment

 

Prior Service Credit
Percentage

 

 

 

 

 

During 1st year

 

25

 

During 2nd year

 

35

 

During 3rd year

 

45

 

During 4th year

 

55

 

During 5th year

 

75

 

After 5th year

 

100

 

 

In the event of the death or Disability of a Participant while an employee at
any age or the Normal Retirement or Early Retirement of a Participant after age
sixty (60), the Participant’s Prior Service Credit Percentage will be one
hundred (100).

 

2.49                        Retirement Benefit means an Early Retirement
Benefit, Normal Retirement Benefit, Disability Retirement Benefit, or Deferred
Vested Retirement Benefit payable pursuant to Article IV.

 

2.50                        Retirement Plans means any qualified defined benefit
pension plan or qualified defined contribution plan maintained by the Employer.

 

8

--------------------------------------------------------------------------------


 

2.51                        Severance Plan means the Tenet Employee Severance
Plan, the Tenet Executive Severance Protection Plan or any or any similar,
successor or replacement plan to such plans.

 

2.52                        Subsidiary means any corporation, partnership,
venture or other entity in which the Company owns fifty percent (50%) of the
capital stock or otherwise has a controlling interest as determined by the
Compensation Committee, in its sole and absolute discretion. Generally, a
Subsidiary will only be a Controlled Group Member with respect to the Company if
the Company owns at least eighty percent (80%) of the capital stock of the
Subsidiary.

 

2.53                        Surviving Spouse means the person legally married to
a Participant for at least one (1) year prior to the earlier of the
Participant’s death or Termination of Employment. If the Participant is not
married at the time he incurs a Termination of Employment and marries after that
date, such spouse will not qualify as a Surviving Spouse for purposes of the
Plan. Likewise, if the Participant is married at the time he incurs a
Termination of Employment, divorces after that date and remarries, his
subsequent spouse will not qualify as a Surviving Spouse for purposes of the
Plan.

 

2.54                        Termination of Employment means the ceasing of the
Participant’s Employment or reduction in employment or other provision of
services for any reason whatsoever, whether voluntarily or involuntarily,
including by reason of Normal Retirement or Early Retirement, that qualifies as
a separation from service under section 409A of the Code. For this purpose a
Participant who is on a leave of absence that exceeds six (6) months and who
does not have statutory or contractual reemployment rights with respect to such
leave, will be deemed to have incurred a Termination of Employment on the first
day of the seventh (7th) month of such leave. A Participant who transfers
employment from an Employer to a Controlled Group Member or a Subsidiary,
regardless of whether such Controlled Group Member or a Subsidiary has adopted
the Plan as a participating employer, will not incur a Termination of
Employment. A Participant who experiences a “qualifying termination” under the
Severance Plan will incur a Termination of Employment under the Plan, subject to
the special provisions regarding Early Retirement Age under Section 2.22.

 

2.55                        Termination without Cause means, for purposes of
Section 4.9, the termination of a Participant by the Employer without Cause or a
voluntary Termination of Employment by the Participant for Good Reason within
two (2) years of a Change of Control.

 

2.56                        Trust means the rabbi trust established with respect
to the Plan the assets of which are to be used for the payment of Retirement
Benefits under this Plan.

 

2.57                        Trustee means the individual or entity appointed as
trustee under the Trust.  After the occurrence of a Change of Control, the
Trustee must be independent of any successor to the Company or any affiliate of
such successor.

 

2.58                        Year means a period of twelve (12) consecutive
calendar months.

 

2.59                        Year of Service means each complete year (up to a
maximum of twenty (20)) of continuous service (up to age sixty-five (65)) as an
employee of the Employer beginning with the Date of Employment with the
Employer. Years of Service will be deemed to have begun as of the first day of
the calendar month of Employment and to have ceased on the last day of the
calendar month of Employment. In the event a Participant incurs a

 

9

--------------------------------------------------------------------------------


 

Termination of Employment and is reemployed by the Employer, Service completed
before such reemployment will be treated as Years of Service under the Plan to
the extent provided in the Company’s rehire policy, the provisions of which are
incorporated herein by this reference. Years of Service prior to an employee’s
Date of Enrollment in the Plan will be credited on a pro-rated basis pursuant to
Section 2.48.

 

End of Article II

 

10

--------------------------------------------------------------------------------


 

ARTICLE III
ELIGIBILITY AND PARTICIPATION

 

3.1                           Determination of Eligibility. Each Eligible
Employee who is selected to participate in the Plan by the Compensation
Committee will become a Participant in the Plan as of the date specified by the
Compensation Committee.

 

3.2                           Early Retirement Election.  An Eligible Employee
must elect during the Initial Election Period to commence the distribution of
his Retirement Benefits on the first day of the calendar month following his
Early Retirement as provided pursuant to Section 4.2. In making this election
the Participant must specify the Early Retirement Age that will apply to him
under the Plan (i.e., age fifty-five (55) and ten (10) Years of Service or age
sixty-two (62)). If the Eligible Employee fails to make this election during the
Initial Election Period, he will be deemed to have affirmatively elected to
commence the distribution of his Retirement Benefits on the first day of the
calendar month following the date of his Retirement on or after attaining age
sixty-two (62). Once made (or deemed made), this election cannot be revoked;
however, the Participant may elect to defer payment of his Retirement Benefits
pursuant to Section 4.5. Payment of such Early Retirement Benefit will be
subject to the six (6) month restriction applicable to Key Employees, described
in Section 5.1 of this Plan.

 

3.3                           Loss of Eligibility Status.  A Participant under
this Plan who incurs a Termination of Employment, who ceases to be an Eligible
Employee, or whose participation is terminated by the Compensation Committee
will continue as an inactive Participant under this Plan until the Participant
has received the complete payment of his Retirement Benefits under this Plan.

 

3.4                           Initial ERA Participation.  A Participant who
participated in the ERA prior to becoming a Participant in the Plan will be
given credit for his Years of Service while a participant in the ERA for
purposes of determining the amount of his Retirement Benefit under this Plan,
but such Retirement Benefit will be reduced on an Actuarial Basis by his benefit
under the ERA. The Participant’s benefit under the ERA will be paid pursuant to
the terms of the ERA and his Retirement Benefit under this Plan, if any, will be
paid pursuant to the terms hereof.

 

3.5                           Subsequent ERA Participation.  A Participant’s
participation in this Plan will be frozen upon being named to the ERA. The
Participant’s Retirement Benefit under the Plan accrued as of the date his
participation was frozen will commence pursuant to the terms hereof.
Distribution of the Participant’s ERA benefit will be made pursuant to the terms
of the ERA. In the event such Participant subsequently resumes participation in
the Plan, he will be given credit for his Years of Service while a participant
in the ERA for purposes of determining the amount of his Retirement Benefit
under this Plan, but such Retirement Benefit will be reduced on an Actuarial
Equivalent basis by his benefit under the ERA.

 

3.6                           Initial AMI SERP Participation.  A Participant who
participated in the AMI SERP prior to becoming a Participant in the Plan will be
entitled to a benefit under this Plan, if any, equal to the amount of his
accrued benefit (as determined using the Actuarial Equivalent factors set forth
in Section 2.2 of this Plan) less his prior accrued benefit under the AMI SERP
(as determined using the actuarial equivalent factors set forth in the AMI
SERP). The Participant’s accrued benefit under the AMI SERP will be paid
pursuant

 

11

--------------------------------------------------------------------------------


 

to the terms of the AMI SERP and his benefit under this Plan, if any, will be
paid pursuant to the terms hereof.

 

End of Article III

 

12

--------------------------------------------------------------------------------


 

ARTICLE IV
RETIREMENT BENEFITS

 

4.1                                  Normal Retirement Benefit.

 

(a)                                 Calculation of Normal Retirement Benefit.
Upon a Participant’s Normal Retirement, the Participant will be entitled to
receive a monthly Normal Retirement Benefit for the Participant’s lifetime which
is determined in accordance with the benefit formula set forth below, adjusted
by the vesting percentage in Section 4.3. Payment of such Normal Retirement
Benefit will commence as of the Participant’s Normal Retirement Date, subject to
the six (6) month restriction applicable to Key Employees, described in Section
5.1 of the Plan. Except as provided below, the amount of such monthly Normal
Retirement Benefit will be determined by using the following formula:

 

X = [Al x [B1 + [B2 x C]] x [2.7% - D] x E] + [A2 x [B1 +[B2 x C] x 2.7% x E]

 

X = Normal Retirement Benefit

 

Al = Final Average Earnings (From Base Salary)

A2 = Final Average Earnings (From Bonus)

B1 = Years of Service After Date of Enrollment

B2 = Years of Service Prior to Date of Enrollment

C = Prior Service Credit Percentage

D = Existing Retirement Benefit Plans Adjustment Factor

E = Vesting Percentage

 

Note: B1 and B2 Years of Service combined cannot exceed twenty (20) years.

 

To the extent that a Participant incurred a Termination of Employment prior to
the Effective Date, such Participant’s Normal Retirement Benefit, Early
Retirement Benefit, Disability Retirement Benefit or Deferred Vested Retirement
Benefit, as applicable, will be determined under the benefit formula as in
effect at the time the Participant’s Termination of Employment. However, the
remaining provisions of this Plan, including but not limited to, the
distribution provisions of Article IV and the claims procedures set forth in
Section 7.6, will apply to such Participant.

 

(b)                                 Death After Commencement of Normal
Retirement Benefits. If a Participant who is receiving a Normal Retirement
Benefit dies, his Surviving Spouse or Eligible Children will be entitled to
receive (in accordance with Sections 4.6 and 4.7) a benefit equal to fifty
percent (50%) of the Participant’s Normal Retirement Benefit.

 

(c)                                  Death After Normal Retirement Age But
Before Normal Retirement. If a Participant who is eligible for Normal Retirement
dies while an employee after attaining age sixty-five (65), his Surviving Spouse
or Eligible Children will be entitled to receive (in accordance with Sections
4.6 and 4.7) the installments of the Normal Retirement Benefit which would have
been payable to the Surviving Spouse or Eligible Children in accordance with
Section 4.1(b) as if the Participant had retired from the Employer on the day
before he died. Distribution of such

 

13

--------------------------------------------------------------------------------


 

benefits will not be subject to the six (6) month restriction applicable to Key
Employees.

 

4.2                                  Early Retirement Benefit.

 

(a)                                 Calculation of Early Retirement Benefit. 
Upon a Participant’s Early Retirement, the Participant will be entitled to
receive a monthly Early Retirement Benefit for the Participant’s lifetime
commencing on the Participant’s Normal Retirement Date, calculated in accordance
with Section 4.1 and Section 4.3 with the following adjustments:

 

(i)            Only the Participant’s actual Years of Service, adjusted
appropriately for the Prior Service Credit Percentage, as of the date of Early
Retirement will be used.

 

(ii)           For purposes of determining Final Average Earnings, only the
Participant’s Earnings as of the date of Early Retirement will be used.

 

(iii)          To arrive at the payments to commence at Normal Retirement, the
amount calculated under Section 4.2(a)(i) and Section 4.2(a)(ii) will be reduced
by 0.25% for each month Early Retirement occurs before age sixty-two (62).

 

(b)                                 Early Payment of Benefits. A Participant may
elect during the Initial Election Period to receive a distribution of his Early
Retirement Benefit on the first day of the calendar month following the date of
his Early Retirement rather than on his Normal Retirement Date as specified in
Section 4.2(a). Payment of such Early Retirement Benefit will be subject to the
six (6) month restriction applicable to Key Employees, described in Section 5.1
of the Plan. A Participant who makes this election, will have the amount
calculated under Section 4.2(a) further reduced by 0.25% for each month that the
date of commencement of payment precedes the date on which the Participant will
attain age sixty-two (62).

 

(c)                                  Death After Early Retirement Benefits
Commence. If a Participant dies after commencement of the payment of his Early
Retirement Benefit, his Surviving Spouse or Eligible Children will be entitled
to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to fifty
percent (50%) of the Participant’s Early Retirement Benefit.

 

(d)                                 Death After Early Retirement But Before
Benefit Commencement. If a Participant dies after his Early Retirement but
before benefits have commenced his Surviving Spouse or Eligible Children will be
entitled to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to
fifty percent (50%) of the benefit that would have been payable on the date of
the Participant’s death had he elected to have benefits commence on that date.
Distribution of such benefits will not be subject to the six (6) month
restriction applicable to Key Employees.

 

(e)                                  Death of Employee After Attainment of Early
Retirement Age but Before Early Retirement. If a Participant dies after
attaining Early Retirement Age but before taking Early Retirement, his Surviving
Spouse or Eligible Children will be

 

14

--------------------------------------------------------------------------------


 

entitled to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to
fifty percent (50%) of the Participant’s Early Retirement Benefit determined as
if the Participant had retired on the day prior to his death with payments
commencing on the first of the month following the Participant’s death. The
benefits payable to a Surviving Spouse or Eligible Children under this Section
4.2(e) will be no less than the benefits payable to a Surviving Spouse or
Eligible Children under Section 4.4 (regarding the Deferred Vested Retirement
Benefit) as if the Participant had died immediately prior to age fifty-five
(55).

 

4.3                                  Vesting of Retirement Benefit.  A
Participant’s interest in his Retirement Benefit will, subject to Section 9.4
(regarding Conditions Precedent), vest in accordance with the following
schedule:

 

Years of Service

 

Vesting Percentage

 

 

 

Less than 5

 

0

5 but less than 6

 

25

6 but less than 7

 

30

7 but less than 8

 

35

8 but less than 9

 

40

9 but less than 10

 

45

10 but less than 11

 

50

11 but less than 12

 

55

12 but less than 13

 

60

13 but less than 14

 

65

14 but less than 15

 

70

15 but less than 16

 

75

16 but less than 17

 

80

17 but less than 18

 

85

18 but less than 19

 

90

19 but less than 20

 

95

20 or more

 

100

 

Notwithstanding the foregoing, a Participant who is at least sixty (60)years old
and who has completed at least five (5) Years of Service will be fully vested,
subject to Section 9.4 (regarding Conditions Precedent), in his Retirement
Benefit. Except as required otherwise by applicable law, no Years of Service
will be credited for Service after age sixty-five (65) or for more than twenty
(20) years.

 

4.4                                  Deferred Vested Retirement Benefit.  Upon
any Termination of Employment of the Participant before Normal Retirement or
Early Retirement for reasons other than death or Disability, such Participant
will be entitled to a Deferred Vested Retirement Benefit, commencing on the
Participant’s Normal Retirement Date, calculated under Section 4.1 and 4.3 but
with the following adjustments:

 

(a)                                 Calculation of Years of Service. Only the
Participant’s actual Years of Service, adjusted appropriately for the Prior
Service Credit Percentage, as of the date of his Termination of Employment will
be used.

 

15

--------------------------------------------------------------------------------


 

(b)                                 Calculation of Earnings. For purposes of
determining Final Average Earnings, as used in Section 4.1, only the
Participant’s Earnings prior to the date of his Termination of Employment will
be used.

 

(c)                                  Early Termination Reduction.  Subject to
the maximum reduction under Section 4.4(g), to arrive at the payments to
commence at the Participant’s Normal Retirement Date, the amount calculated
under Section 4.1(a) will be reduced by 0.25% for each month the Participant’s
Termination of Employment occurs before age sixty-two (62).

 

(d)                                 Death After Commencement of Payments. If a
Participant dies after commencement of the payment of his Deferred Vested
Retirement Benefit under this Section 4.4, his Surviving Spouse or Eligible
Children will be entitled at Participant’s death to receive (in accordance with
Sections 4.6 and 4.7) a benefit equal to fifty percent (50%) of the
Participant’s Deferred Vested Retirement Benefit.

 

(e)                                  Death after Termination of Employment. If a
Participant, who has a vested interest under Section 4.3, dies after Termination
of Employment but at death is not receiving any Deferred Vested Retirement
Benefits under this Plan and was not eligible for an Early Retirement Benefit
pursuant to Section 4.2, his Surviving Spouse or Eligible Children will be
entitled to receive (in accordance with Sections 4.6 and 4.7) commencing on the
date that would have been the Participant’s Normal Retirement Date, a benefit
equal to fifty percent (50%) of the Deferred Vested Retirement Benefit which
would have been payable to the Participant at his Normal Retirement Date.

 

(f)                                   Death while an Employee. If a Participant,
who has a vested interest under Section 4.3, dies while still actively employed
by the Employer before he was eligible for Early Retirement, his Surviving
Spouse or Eligible Children will be entitled at the Participant’s death to
receive a benefit equal to fifty percent (50%) of the Participant’s Retirement
Benefit (in accordance with Sections 4.6 and 4.7) calculated as if the
Participant was age fifty-five (55) and eligible for Early Retirement on the day
before the Participant’s death; provided, however, that the combined reductions
for Early Retirement and early payment will not exceed twenty-one percent (21%)
of the amount calculated under Sections 4.2(a)(i) and (ii). Distribution of such
benefits will not be subject to the six (6) month restriction applicable to Key
Employees.

 

(g)                                  Early Termination Reduction Limit. To
arrive at the amount of the Deferred Vested Retirement Benefit payments to
commence at the Participant’s Normal Retirement Date, the Early Termination
reduction calculated under Section 4.4(c) (and indirectly under Section 4.4(d),
and Section 4.4(e)) will be limited to the maximum percentage reduction for
Early Retirement at age fifty-five (55) (i.e., twenty-one percent (21%)).

 

4.5                                  Deferral of Distributions.  A Participant
may elect to defer payment of his Normal Retirement Benefit payable pursuant to
Section 4.1, his Early Retirement Benefit payable pursuant to Section 4.2 or his
Deferred Vested Retirement Benefit payable pursuant to Section 4.4 for a period
of at least five (5) years by making an election to defer such distribution at
least twelve (12) months prior to the date that the Normal

 

16

--------------------------------------------------------------------------------


 

Retirement Benefit, Early Retirement Benefit or Deferred Vested Retirement
Benefit would otherwise be paid (Le., at least twelve (12) months prior to a
Termination of Employment). In the event that the Participant becomes entitled
to a distribution pursuant to Section 4.1, Section 4.2 or Section 4.4 during
this twelve (12) month period, the deferral election will be of no effect and
payment of the Participant’s benefits will commence at the time specified in
Section 4.1, Section 4.2 or Section 4.4, as applicable. A Participant who
becomes entitled to distribution of a Disability Retirement Benefit pursuant to
Section 4.9 may not elect to defer payment of such distribution pursuant to this
Section 4.5 and any deferral election made by such Participant will be null and
of no effect.

 

4.6           Duration of Benefit Payment.

 

(a)           Participant Benefit Payments. The Normal Retirement Benefit, Early
Retirement Benefit, Disability Retirement Benefit or Deferred Vested Retirement
Benefit under the Plan will be payable to the Participant in the form of a
monthly benefit payable for life.

 

(b)           Surviving Spouse Benefit Payments. The benefit payable to a
Surviving Spouse under the Plan will be paid in the form of a monthly benefit
payable for life; provided, that all benefits payable to the Surviving Spouse
are subject to actuarial reduction based on the factors in Section 2.2 if the
Surviving Spouse is more than three (3) years younger than the Participant.

 

(c)           Eligible Children Benefit Payments. The benefit payable to a
Participant’s Eligible Children under the Plan will be paid in the form of a
monthly benefit payable until each such child reaches age twenty-one (21).

 

4.7           Recipients of Benefit Payments.

 

(a)           Death without Surviving Spouse. If a Participant dies without a
Surviving Spouse but is survived by any Eligible Children, then the
Participant’s Retirement Benefit will be paid to his Eligible Children. The
total monthly benefit payable will be equal to the monthly benefit that a
Surviving Spouse would have received without actuarial reduction. This benefit
will be paid in equal shares to all Eligible Children until the youngest of the
Eligible Children attains age twenty-one (21). When any of the Eligible Children
reaches twenty-one (21), his share of the total monthly benefit will be
reallocated equally to the remaining Eligible Children.

 

(b)           Death of Surviving Spouse. If the Surviving Spouse dies after the
death of the Participant but is survived by Eligible Children then the total
monthly benefit previously paid to the Surviving Spouse will be paid in equal
shares to all Eligible Children until the youngest of the Eligible Children
attains age twenty-one (21). When any of the Eligible Children reaches
twenty-one (21), his share of the total monthly benefit will be reallocated
equally to the remaining Eligible Children.

 

(c)           Death without Surviving Spouse or Eligible Children. If the
Participant dies without a Surviving Spouse or Eligible Children, no additional
benefits will be paid under this Plan with respect to that Participant.

 

17

--------------------------------------------------------------------------------


 

4.8          Disability.

 

(a)           Disability Retirement Benefit. Any Participant who incurs a
Disability will upon reaching Normal Retirement Age be paid, as a Disability
Retirement Benefit, the Normal Retirement Benefit in accordance with Section 4.1
based on his vested interest as determined under Section 4.3 and Section 4.8(b).
Payment of the Disability Retirement Benefit will begin as of the Participant’s
Normal Retirement Date. A Participant who is entitled to a Disability Retirement
Benefit may not elect to defer payment of such distribution pursuant to Section
4.5. Unless otherwise required under Code Section 409A, amounts payable pursuant
to this Section 4.8(a) will not be subject to the six (6) month restriction
applicable to Key Employees.

 

(b)           Continued Accrual of Vesting Service. Upon a Participant’s
Disability while an employee of the Employer, the Participant will continue to
accrue Years of Service for purposes of vesting under Section 4.3 of this Plan
during his Disability until the earliest of his:

 

(i)            Recovery from Disability;

 

(ii)           Attainment of Normal Retirement Age; or

 

(iii)          Death.

 

(c)           Not Eligible for Early Retirement Benefit. A Participant who is
Disabled will not be entitled to receive an Early Retirement Benefit under this
Plan.

 

(d)           Calculation of Earnings. For purposes of calculating the amount of
the Disability Retirement Benefit, the Participant’s Final Average Earnings will
be determined using his Earnings up to the date of Disability.

 

(e)           Death prior to Attainment of Early Retirement Age. If a
Participant, who has a vested interest as determined under this Section 4.8 and
Section 4.3, dies while on Disability before he attained Early Retirement Age,
his Surviving Spouse or Eligible Children will be entitled at the Participant’s
death to receive a benefit equal to fifty percent (50%) of the Participant’s
Retirement Benefit (in accordance with Sections 4.6 and 4.7) calculated under
Section 4.2 as if the Participant was age fifty-five (55) and eligible for Early
Retirement on the day before the Participant’s death; provided, however, that
the combined reductions for Early Retirement and early payment will not exceed
twenty-one percent (21%) of the amount calculated under Sections 4.2(a)(i) and
(ii). Distribution of such benefits will not be subject to the six (6) month
restriction applicable to Key Employees.

 

(f)            Death after Attainment of Early Retirement Age. If a Participant
dies after attaining Early Retirement Age while on Disability, his Surviving
Spouse or Eligible Children will be entitled to receive (in accordance with
Sections 4.6 and 4.7) a benefit equal to fifty percent (50%) of the
Participant’s Early Retirement Benefit determined as if the Participant had
retired on the day prior to his death with payments commencing on the first of
the month following the Participant’s death. The benefits payable to a Surviving
Spouse or Eligible Children under this Section 4.8(f) will be no less than the
benefits payable to a Surviving Spouse or

 

18

--------------------------------------------------------------------------------


 

Eligible Children under Section 4.4 (regarding the Deferred Vested Retirement
Benefit) as if the Participant had died immediately prior to age fifty-five
(55).  Distribution of such benefits will not be subject to the six (6) month
restriction applicable to Key Employees.

 

(g)           Death after Commencement of Payments. If a Participant dies after
his commencement of Disability Retirement Benefits under this Section 4.8, his
Surviving Spouse or Eligible Children will be entitled at the Participant’s
death to receive (in accordance with Sections 4.6 and 4.7) a benefit equal to
fifty percent (50%) of the Participant’s Disability Retirement Benefit.

 

4.9           Change of Control.

 

(a)           Calculation of Benefits.

 

(i)          Post-April 1994 Employees. In the event of a Change of Control
while this Plan remains in effect, each Participant will be fully vested in his
Retirement Benefit, without regard to the Participant’s Years of Service and the
amount of such benefit will be calculated by granting the Participant Prior
Service Credit under Sections 4.1, 4.2 and 4.4 for all Years of Service prior to
his Date of Enrollment, plus, for Eligible Employees who become Participants
before August 3, 2011, crediting of additional Years of Service at the end of
the Severance Period and crediting of age during the Severance Period as
determined under Section 3.1(h) of the ESP. Moreover, the Existing Retirement
Benefit Plans Adjustment Factor shall be adjusted as set forth in Section 2.33. 
In addition, with respect to a Participant who (A) is an active employee, (B)
has not yet begun to receive benefit payments under the Plan, and (C) incurs a
Termination without Cause within two (2) years following a Change of Control,
the provisions of Section 9.4(b) (Regarding Conditions Precedent) will not
apply.

 

(ii)         Employees as of April 1, 1994. With respect to a Participant who is
an employee actively at work on April 1, 1994, with the corporate office or a
division of the Employer which has not been declared to be a discontinued
operation, who has not yet begun to receive benefit payments under the Plan and
who incurs a Termination without Cause within two (2) years following a Change
of Control, the provisions of Section 4.9(a)(i) above will not apply and instead
a Participant’s Retirement Benefit under this Plan will be determined by:

 

(A)          granting the Participant full Prior Service Credit under Sections
4.1, 4.2 and 4.4 for all Years of Service prior to his Date of Enrollment; plus,
for Eligible Employees who become Participants before August 3, 2011, crediting
of additional Years of Service at the end of the Severance Period and crediting
of age during the Severance Period as determined under Section 3.1(h) of the
ESP.

 

(B)          with respect to a covered Participant who incurs a Termination
without Cause within two (2) years following a Change of

 

19

--------------------------------------------------------------------------------


 

Control, crediting the Participant with three (3) additional Years of Service
(with total Years of Service not to exceed twenty (20) years), which shall be in
lieu of any additional Years of Service and age provided under Section 3.1 of
the ESP;

 

(C)          The benefit formula in Section 4.1(a) shall be applied by defining
A1 as “the greater of current monthly Earnings (from Base Salary) or Final
Average Earnings (from Base Salary),” and A2 as “the greater of current monthly
Earnings (from Bonus) or Final Average Earnings (from Bonus)”;

 

(D)          The Existing Retirement Benefits Plan Adjustment Factor shall be
adjusted as set forth in Section 2.33;

 

(E)           The provisions of Section 9.4(b) (regarding Conditions Precedent)
will not apply; and

 

(F)           Further, the Participant will be fully vested in such Retirement
Benefit without regard to his Years of Service.

 

(b)           Payment of Benefits.  Upon the Participant’s Termination of
Employment within two (2) years following the occurrence of a Change of Control
(except on account of a liquidation or dissolution of the Company), the
Participant shall begin to receive such Retirement Benefit (notwithstanding the
payout timing rules in Sections 2.22, 3.2, 4.2(a) & (b), and 4.4) commencing on
the first day of the calendar month following the date of such Termination of
Employment without reduction by virtue of Sections 4.2(a), 4.2(b) or 4.4(c),
taking into account the crediting of the additional severance period under ESP
Section 3.1(h) and Plan Section 4.9(a).  In the event that the Participant does
not incur a Termination of Employment within such two (2) year period or in the
event of a Change of Control on account of the liquidation or dissolution of the
Company, the Participant shall begin to receive the Retirement Benefit described
in Section 4.9(a) as of his Normal Retirement Date or Early Retirement Date, as
the case may be, with no reduction by virtue of Section 4.2(a), Section 4.2(b)
or Section 4.4(c), subject to the six (6) month restriction applicable to Key
Employees described in Section 5.1.

 

4.10        Golden Parachute Limitation.  The calculation and administration of
any liability that may arise out of the “golden parachute” provisions of
Sections 280G and 4999 of the Code shall be addressed as set forth in the
Executive Severance Plan.

 

4.11        Executive Severance Plan.  A Participant who is entitled to receive
benefits under this Plan following a Termination of Employment, shall to the
extent applicable have such benefits calculated under the provisions of this
Plan and Section 3.1(h) of the ESP.  In the event of any direct conflict between
the terms of this Plan and the ESP with respect to the calculation of benefits,
the ESP shall control.

 

End of Article IV

 

20

--------------------------------------------------------------------------------


 

ARTICLE V
PAYMENT

 

5.1          Commencement of Payments.  Benefit payments under this Plan
generally will begin on the Participant’s Normal Retirement Date; provided, that
in the case of a benefit payable on account of Early Retirement, a Termination
of Employment within two (2) years following a Change of Control or death,
benefit payments will begin not later than the first day of the calendar month
following the occurrence of the event which entitles the Participant (or a
Surviving Spouse or Eligible Children) to benefits under this Plan. Benefit
payments under this Plan that are payable to a Key Employee on account of a
Termination of Employment will be delayed for a period of six (6) months
following such Participant’s Termination of Employment. On the day following the
expiration of such six (6) month period, the Participant will receive a catch-up
payment equal to the amount of benefits that would have been paid during such
six (6) month period but for the provisions of this Section 5.1 and the
remainder of such payments will be paid according to the terms of the Plan.

 

5.2          Withholding; Unemployment Taxes.  Any taxes required to be withheld
by the Federal or any state or local government will be withheld from payments
under this Plan to the extent required by the law in effect at the time payments
are made.

 

5.3          Recipients of Payments.  All Retirement Benefit payments to be made
by the Employer under the Plan will be made to the Participant during his
lifetime. All subsequent payments under the Plan will be made by the Plan to the
Participant’s Surviving Spouse or Eligible Children.

 

5.4          No Other Benefits.  No other benefits will be payable under this
Plan to the Participant or his Surviving Spouse or Eligible Children by reason
of the Participant’s Termination of Employment or otherwise, except as
specifically provided herein.

 

5.5          No Lump Sum Form of Payment.  Except with respect to permitted Plan
terminations under Section 8.3, no lump sum form of payment will be payable from
the Plan with respect to any Participant regardless of when such Participant
incurs a Termination of Employment.

 

End of Article V

 

21

--------------------------------------------------------------------------------


 

ARTICLE VI
PAYMENT LIMITATIONS

 

6.1                               Spousal Claims.

 

(a)           An Alternate Payee may be awarded all or a portion of the
Participant’s Retirement Benefits pursuant to the terms of a DRO, in which case
such benefits will be payable to the Alternate Payee at the same time and in the
same form of payment as the Participant’s.

 

(b)           Any taxes or other legally required withholdings from payments to
such Alternate Payee will be deducted and withheld by the Company, benefit
provider or funding agent. The Alternate Payee will be provided with a tax
withholding election form for purposes of federal and state tax withholding, if
applicable.

 

(c)           The Plan Administrator will have sole and absolute discretion to
determine whether a judgment, decree or order is a DRO, to determine whether a
DRO will be accepted for purposes of this Section 6.1 and to make
interpretations under this Section 6.1, including determining who is to receive
benefits, all calculations of benefits and determinations of the form of such
benefits, and the amount of taxes to be withheld. The decisions of the Plan
Administrator will be binding on all parties with an interest.

 

(d)           Any benefits payable to an Alternate Payee pursuant to the terms
of a DRO will be subject to all provisions and restrictions of the Plan and any
dispute regarding such benefits will be resolved pursuant to the Plan claims
procedure in Article VII.

 

6.2                               Legal Disability. If a person entitled to any
payment under this Plan will, in the sole judgment of the Plan Administrator, be
under a legal disability, or otherwise will be unable to apply such payment to
his own interest and advantage, the Plan Administrator, in the exercise of its
discretion, may direct the Company or payor of the benefit to make any such
payment in any one or more of the following ways:

 

(a)           Directly to such person;

 

(b)           To his legal guardian or conservator; or

 

(c)           To his spouse or to any person charged with the duty of his
support, to be expended for his benefit and/or that of his dependents.

 

The decision of the Plan Administrator will in each case be final and binding
upon all persons in interest, unless the Plan Administrator will reverse its
decision due to changed circumstances.

 

6.3                               Assignment.  Except as provided in Section
6.1, no Participant, Surviving Spouse or Eligible Child will have any right to
assign, pledge, transfer, convey, hypothecate, anticipate or in any way create a
lien on any amounts payable hereunder. No amounts payable hereunder will be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act, or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or

 

22

--------------------------------------------------------------------------------


 

other process, or be liable in any way for the debts or defaults of Participants
or their Surviving Spouses or Eligible Children. The Company may assign all or a
portion of this Plan to any Subsidiary which employs any Participant.

 

End of Article VI

 

23

--------------------------------------------------------------------------------


 

ARTICLE VII
ADMINISTRATION OF THE PLAN

 

7.1          The PAC.  The overall administration of the Plan will be the
responsibility of the PAC.

 

7.2          Powers of the PAC.  The PAC will have sole and absolute discretion
regarding the exercise of its powers and duties under this Plan. In order to
effectuate the purposes of the Plan, the PAC will have the following powers and
duties:

 

(a)           To appoint the Plan Administrator;

 

(b)           To review and render decisions respecting a denial of a claim for
benefits under the Plan;

 

(c)           To construe the Plan and to make equitable adjustments for any
mistakes or errors made in the administration of the Plan;

 

(d)           To carry out the duties expressly reserved to it under the Plan;
and

 

(e)           To determine and resolve, in its sole and absolute discretion, all
questions relating to the administration of the Plan and the Trust (i) when
differences of opinion arise between the Company, a Subsidiary, the Plan
Administrator, the Trustee, a Participant, or any of them, and (ii) whenever it
is deemed advisable to determine such questions in order to promote the uniform
and nondiscriminatory administration of the Plan for the greatest benefit of all
parties concerned.

 

The foregoing list of express powers is not intended to be either complete or
conclusive, and the PAC will, in addition, have such powers as it may reasonably
determine to be necessary or appropriate in the performance of its powers and
duties under the Plan.

 

7.3           Appointment of Plan Administrator. The PAC will appoint the Plan
Administrator, who will have the responsibility and duty to administer the Plan
on a daily basis. The PAC may remove the Plan Administrator with or without
cause at any time. The Plan Administrator may resign upon written notice to the
PAC.

 

7.4           Duties of Plan Administrator.  The Plan Administrator will have
sole and absolute discretion regarding the exercise of its powers and duties
under this Plan. The Plan Administrator will have the following powers and
duties:

 

(a)           To direct the administration of the Plan in accordance with the
provisions herein set forth;

 

(b)           To adopt rules of procedure and regulations necessary for the
administration of the Plan, provided such rules are not inconsistent with the
terms of the Plan;

 

(c)           To determine all questions with regard to rights of Participants
under the Plan including, but not limited to, questions involving the amount of
a Participant’s benefits;

 

(d)           To enforce the terms of the Plan and any rules and regulations
adopted by the PAC;

 

24

--------------------------------------------------------------------------------


 

(e)           To review and render decisions respecting a claim for a benefit
under the Plan;

 

(f)            To furnish the Employer with information required for tax or
other purposes;

 

(g)           To engage the service of counsel (who may, if appropriate, be
counsel for the Employer), actuaries, and agents whom it may deem advisable to
assist it with the performance of its duties;

 

(h)           To prescribe procedures to be followed by distributees in
obtaining benefits;

 

(i)            To receive from the Employer and from Participants such
information as is necessary for the proper administration of the Plan;

 

(j)            To create and maintain such records and forms as are required for
the efficient administration of the Plan;

 

(k)           To make all determinations and computations concerning the
benefits to which any Participant is entitled under the Plan;

 

(l)            To give the Trustee specific directions in writing with respect
to:

 

(i)            the making of distribution payments, giving the names of the
payees, the amounts to be paid and the time or times when payments will be made;
and

 

(ii)           the making of any other payments which the Trustee is not by the
terms of the trust agreement authorized to make without a direction in writing
by the Plan Administrator or the Company;

 

(m)          To comply with all applicable lawful reporting and disclosure
requirements of the Act;

 

(n)           To comply (or transfer responsibility for compliance to the
Trustee) with all applicable federal income tax withholding requirements for
benefit distributions; and

 

(o)           To construe the Plan, in its sole and absolute discretion, and
make equitable adjustments for any mistakes and errors made in the
administration of the Plan.

 

The foregoing list of express duties is not intended to be either complete or
conclusive, and the Plan Administrator will, in addition, exercise such other
powers and perform such other duties as it may deem necessary, desirable,
advisable or proper for the supervision and administration of the Plan.

 

7.5         Indemnification of the PAC and Plan Administrator. To the extent not
covered by insurance, or if there is a failure to provide full insurance
coverage for any reason, and to the extent permissible under corporate by-laws
and other applicable laws and regulations, the Company agrees to hold harmless
and indemnify the PAC and Plan Administrator against any and all claims and
causes of action by or on behalf of any and all parties whomsoever, and all
losses therefrom, including, without limitation, costs of defense and reasonable
attorneys’ fees, based upon or arising out of any act or omission

 

25

--------------------------------------------------------------------------------


 

relating to or in connection with the Plan other than losses resulting from the
PAC’s, or any such person’s fraud or willful misconduct.

 

7.6         Claims for Benefits.

 

(a)           Initial Claim. In the event that an Employee, Eligible Employee,
Participant, Surviving Spouse, or Eligible Child claims to be eligible for
benefits, or claims any rights under this Plan, such claimant must complete and
submit such claim forms and supporting documentation as will be required by the
Plan Administrator, in its sole and absolute discretion. Likewise, any
Participant, Surviving Spouse, or Eligible Child who feels unfairly treated as a
result of the administration of the Plan must file a written claim, setting
forth the basis of the claim, with the Plan Administrator. In connection with
the determination of a claim, or in connection with review of a denied claim,
the claimant may use representation and may examine this Plan, and any other
pertinent documents generally available to Participants that are specifically
related to the claim.

 

Different claims procedures apply to claims for benefits on account of
Disability, referred to as “Disability claims,” and all other claims for
benefits, referred to as “non-Disability claims.”

 

(b)           Non-Disability Claims.

 

(i)            Initial Decision. If a claimant files a non-Disability claim,
written notice of the disposition of such claim will be furnished to the
claimant within ninety (90) days after the claim is filed with the Plan
Administrator. Such notice will refer, if appropriate, to pertinent provisions
of this Plan, will set forth in writing the reasons for denial of the claim if a
claim is denied (including references to any pertinent provisions of this Plan)
and, where appropriate, will describe any additional material or information
necessary for the claimant to perfect the claim and an explanation of why such
material or information is necessary. If the claim is denied, in whole or in
part, the claimant will also be notified of the Plan’s claim review procedure
and the time limits applicable to such procedure, including the claimant’s right
to arbitration following an adverse benefit determination on review as provided
below. All benefits provided in this Plan as a result of the disposition of a
claim will be paid as soon as practicable following receipt of proof of
entitlement, if requested.

 

(ii)           Request for Review. Within ninety (90) days after receiving
written notice of the Plan Administrator’s disposition of the claim, the
claimant may file with the PAC a written request for review of his claim. In
connection with the request for review, the claimant will be entitled to be
represented by counsel and will be given, upon request and free of charge,
reasonable access to all pertinent documents for the preparation of his claim.
If the claimant does not file a written request for review within ninety (90)
days after receiving written notice of the Plan Administrator’s disposition of
the claim, the claimant will be deemed to have accepted the Plan Administrators
written disposition, unless the claimant was physically or mentally
incapacitated so as to be unable to request review within the ninety (90) day
period.

 

26

--------------------------------------------------------------------------------


 

(iii)                               Decision on Review. After receipt by the PAC
of a written application for review of his claim, the PAC will review the claim
taking into account all comments, documents, records and other information
submitted by the claimant regarding the claim without regard to whether such
information was considered in the initial benefit determination. The PAC will
notify the claimant of its decision by delivery or by certified or registered
mail to his last known address. A decision on review of the claim will be made
by the PAC at its next meeting following receipt of the written request for
review. If no meeting of the PAC is scheduled within forty-five (45) days of
receipt of the written request for review, then the PAC will hold a special
meeting to review such written request for review within such forty-five (45)
day period. If special circumstances require an extension of the forty-five (45)
day period, the PAC will so notify the claimant and a decision will be rendered
within ninety (90) days of receipt of the request for review. In any event, if a
claim is not determined by the PAC within ninety (90) days of receipt of written
submission for review, it will be deemed to be denied.

 

The decision of the PAC will be provided to the claimant as soon as possible but
no later than five (5) days after the benefit determination is made. The
decision will be in writing and will include the specific reasons for the
decision presented in a manner calculated to be understood by the claimant and
will contain references to all relevant Plan provisions on which the decision
was based. Such decision will also advise the claimant that he may receive upon
request, and free of charge, reasonable access to and copies of all documents,
records and other information relevant to his claim and will inform the claimant
of his right to arbitration in the case of an adverse decision regarding his
appeal. The decision of the PAC will be final and conclusive.

 

(c)                                  Disability Claims.

 

(i)                                         Initial Decision. If a claimant
files a Disability claim, written notice of the disposition of such claim will
be furnished to the claimant within forty-five (45) days after the claim is
filed with the Plan Administrator. This period may be extended by the Plan
Administrator for up to thirty (30) days provided that the Plan Administrator
determines that such an extension is necessary due to matters beyond its control
and the claimant is notified prior to the expiration of the initial forty-five
(45) day period of the circumstances requiring the extension of time and the
date by which the Plan Administrator expects to render a decision. If, prior to
the first thirty (30) day extension period, the Plan Administrator determines
that, due to matters beyond its control, a decision cannot be made within that
extension period, the period for making the determination may be extended for up
to an additional thirty (30) days provided that the claimant is notified prior
to the expiration of the first thirty (30) day extension period of the
circumstances requiring the extension and the date as of which the Plan
Administrator expects to issue a decision. In the case of any extension, the
notice of extension will specifically explain the standards on which entitlement
to a benefit on account of Disability is based, the unresolved issues that
prevent a decision on the claim, and the additional information needed to
resolve those issues and the

 

27

--------------------------------------------------------------------------------


 

claimant will be given at least forty-five (45) days within which to provide the
specified information.

 

Written notice of the disposition of the claim will refer, if appropriate, to
pertinent provisions of this Plan, will set forth in writing the reasons for
denial of the claim if a claim is denied (including references to any pertinent
provisions of this Plan), the protocol relied upon in denying the claim or a
statement that such protocol is available on request and, where appropriate,
will describe any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary. If the claim is denied, in whole or in part, the claimant will also
be notified of the Plan’s claim review procedure and the time limits applicable
to such procedure, including the claimant’s right to arbitration following an
adverse benefit determination on review as provided below.

 

(ii)                                  Request for Review. Within one hundred and
eighty (180) days after receiving written notice of the Plan Administrator’s
denial of the claim, the claimant may file with the PAC a written request for
review of his claim. In connection with the request for review, the claimant
will be entitled to be represented by counsel and will be given, upon request
and free of charge, reasonable access to all pertinent documents for the
preparation of his claim. If the claimant does not file a written request for
review within this one hundred and eighty (180) day period, the claimant will be
deemed to have accepted the Plan Administrator’s written disposition, unless the
claimant was physically or mentally incapacitated so as to be unable to request
review within the one hundred and eighty (180) day period.

 

If the benefit denial is based in whole or in part on a medical judgment, the
claimant will be entitled to a review by the PAC based on the PAC’s consultation
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment whereby such professional
is neither an individual who was consulted in connection with the benefit denial
that is the subject of the request for review nor the subordinate of any such
individual. The claimant will also be provided with the identity of any medical
or vocational experts whose advice was obtained on behalf of the Plan in
connection with the benefit denial, without regard to whether the advice was
relied upon in making the initial benefit determination.

 

The PAC’s review will take into account all comments, documents, records and
other information submitted by the claimant relating to the claim without regard
to whether such information was submitted or considered in the initial benefit
determination. In addition, the PAC’s review will not give deference to the
initial adverse benefit determination.

 

If the Plan Administrator is a member of the PAC, he shall not participate in
the PAC’s review of the request for review

 

28

--------------------------------------------------------------------------------


 

(iii)                               Decision on Review. The claimant will be
provided with written notice of the PAC’s benefit determination on review within
a reasonable period of time; provided, however, that such period shall not last
more than forty-five (45) days or ninety (90) days if an extension is required
and proper notice is given to the claimant. In any event, if a claim is not
determined by the PAC within ninety (90) days of receipt of written submission
for review, it will be deemed to be denied.

 

The decision of the PAC will be in writing and will include the specific reasons
for the decision presented in a manner calculated to be understood by the
claimant and will contain references to all relevant Plan provisions on which
the decision was based. Such decision will also advise the claimant that he may
receive upon request, and free of charge, reasonable access to and copies of all
documents, records and other information relevant to his claim and will inform
the claimant of his right to arbitration in the case of an adverse decision
regarding his appeal. In addition, the notice will set forth the following
additional information, to the extent applicable:

 

(A)                               the protocol relied upon in making the adverse
decision;

 

(B)                               if the adverse decision is based on a medical
necessity or similar exclusion or limit, either an explanation of the scientific
or clinical judgment for the decision, applying the terms of the Plan to the
claimant’s medical circumstances, or a statement that such explanation will be
provided free of charge upon request; and

 

(C)                               the following statement: You and your Plan may
have other voluntary alternative dispute resolution options, such as mediation.
One way to find out what may be available is to contact your local U.S.
Department of Labor Office.

 

The decision of the PAC will be final and conclusive.

 

7.7                               Arbitration.  In the event the claims review
procedure described in Section 7.6(a) of the Plan (regarding non-Disability
claims) does not result in an outcome thought by the claimant to be in
accordance with the Plan document, he may appeal to a third party neutral
arbitrator. The claimant must appeal to an arbitrator within sixty (60) days
after receiving the PAC’s denial or deemed denial of his request for review and
before bringing suit in court.  The arbitration will be conducted pursuant to
the American Arbitration Association (“AAA”) Rules on Employee Benefit Claims.

 

The arbitrator will be mutually selected by the claimant and the PAC from a list
of arbitrators who are experienced in nonqualified deferred compensation plan
benefit matters that is provided by the AAA. If the parties are unable to agree
on the selection of an arbitrator within ten (10) days of receiving the list
from the AAA, the AAA will appoint an arbitrator. The arbitrator’s review will
be limited to interpretation of the Plan document in the context of the
particular facts involved. The claimant, the PAC and the Company agree to accept
the award of the arbitrator as binding, and all exercises of power by the
arbitrator hereunder will be final, conclusive and binding on all interested
parties, unless

 

29

--------------------------------------------------------------------------------


 

found by a court of competent jurisdiction, in a final judgment that is no
longer subject to review or appeal, to be arbitrary and capricious. The
claimant, PAC and the Company agree that the venue for the arbitration will be
in Dallas, Texas.  The costs of arbitration will be paid by the Company; the
costs of legal representation for the claimant or witness costs for the claimant
will be borne by the claimant; provided, that, (i) if the claimant prevails in
such arbitration, the Company shall reimburse the claimant for his reasonable
legal fees and expenses incurred in bringing the arbitration, and (ii) in all
other cases, as part of his award, the Arbitrator may require the Company to
reimburse the claimant for all or a portion of such amounts.

 

The following discovery may be conducted by the parties: interrogatories,
demands to produce documents, requests for admissions and oral depositions.  The
arbitrator will resolve any discovery disputes by such pre hearing conferences
as may be needed.  The Company, PAC and claimant agree that the arbitrator will
have the power of subpoena process as provided by law.  Disagreements concerning
the scope of depositions or document production, its reasonableness and
enforcement of discovery requests will be subject to agreement by the Company
and the claimant or will be resolved by the arbitrator.  All discovery requests
will be subject to the proprietary rights and rights of privilege and other
protections granted by applicable law to the Company and the claimant and the
arbitrator will adopt procedures to protect such rights.  With respect to any
dispute, the Company, PAC and the claimant agree that all discovery activities
will be expressly limited to matters directly relevant to the dispute and the
arbitrator will be required to fully enforce this requirement.

 

The arbitrator will have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan. Nonetheless, the arbitrator will have absolute discretion in the
exercise of its powers in this Plan. Arbitration decisions will not establish
binding precedent with respect to the administration or operation of the Plan.

 

7.8                               Receipt and Release of Necessary Information. 
In implementing the terms of this Plan, the PAC and Plan Administrator, as
applicable, may, without the consent of or notice to any person, release to or
obtain from any other insuring entity or other organization or person any
information, with respect to any person, which the PAC or Plan Administrator
deems to be necessary for such purposes. Any person claiming benefits under this
Plan will furnish to the PAC or Plan Administrator, as applicable, such
information as may be necessary to determine eligibility for and amount of
benefit, as a condition of claiming and receiving such benefit.

 

7.9                               Overpayment and Underpayment of Benefits. The
Plan Administrator may adopt, in its sole and absolute discretion, whatever
rules, procedures and accounting practices are appropriate in providing for the
collection of any overpayment of benefits. If a Participant, Surviving Spouse or
Eligible Child receives an underpayment of benefits, the Plan Administrator will
direct that payment be made as soon as practicable to make up for the
underpayment. If an overpayment is made to a Participant, Surviving Spouse or
Eligible Child, for whatever reason, the Plan Administrator may, in its sole and
absolute discretion, (a) withhold payment of any further benefits under the Plan
until the overpayment has been collected provided that the entire amount of
reduction in any calendar year does not exceed five thousand dollars ($5,000),
and the reduction is made at the same time and in the same amount as the debt
otherwise would have been

 

30

--------------------------------------------------------------------------------


 

due and collected from the Participant or (b) may require repayment of benefits
paid under this Plan without regard to further benefits to which the
Participant, Surviving Spouse or Eligible Child may be entitled.

 

7.10                        Change of Control.  Upon a Change of Control and for
the following three (3) years thereafter, if any arbitration arises relating to
an event occurring or a claim made within three (3) years of a Change of
Control, (i) the arbitrator shall not decide the claim based on an abuse of
discretion principle or give the previous PAC decision any special deference,
but rather shall determine the claim de novo based on its own independent
reading of the Plan; and (ii) the Company shall pay the Participant’s reasonable
legal and other related fees and expenses by applying Section 3.1(f) of the ESP
(except that if the Participant is not entitled to severance benefits under the
ESP on account of the Termination of Employment that entitles the Participant to
receive benefits under this Plan, the reference to the “shorter of the Severance
Period or the Reimbursement Period” in the ESP shall be changed to the
“Reimbursement Period” only).

 

End of Article VII

 

31

--------------------------------------------------------------------------------


 

ARTICLE VIII
AMENDMENT AND TERMINATION OF THE PLAN

 

8.1                               Continuation.  The Company intends to continue
this Plan indefinitely, but nevertheless assumes no contractual obligation
beyond the promise to pay the benefits described in this Plan.

 

8.2                               Amendment of Plan.  Except as provided below,
the Company, through an action of the Compensation Committee, reserves the right
in its sole and absolute discretion to amend this Plan in any respect at any
time, except that upon or during the two (2) year period after any Change of
Control of the Company, (a) Plan benefits cannot be reduced, (b) Arts. 7 and 8
and Plan Section 9.1(b) cannot be changed and (c) no prospective amendment that
adversely affects the rights or obligations of a Participant may be made unless
the affected Participant receives at least one (1) year’s advance written notice
of such amendment.

 

Moreover, no amendment may ever be made that retroactively reduces or diminishes
the rights of a Participant to the benefits described herein that have been
accrued or earned through the date of such amendment, even if a Termination of
Employment has not yet occurred with respect to such Participant.

 

In addition to the Compensation Committee, the PAC has the right to make
non-material amendments to the Plan to comply with changes in the law or to
facilitate Plan administration; provided, however, that each such proposed
non-material amendment must be discussed with the Chairperson of the
Compensation Committee in order to determine whether such change would
constitute a material amendment to the Plan.

 

The provisions of this Section 8.2 shall not restrict the right of the Company
to terminate this Plan under Section 8.3 below or the termination of a
Subsidiary’s participation under Section 8.4 below.

 

8.3                               Termination of Plan.  Except upon or during
the two (2) year period after any Change of Control of the Company, the Company,
through an action of the Compensation Committee, may terminate or suspend this
Plan in whole or in part at any time or may terminate an Agreement with any
Participant at any time. In the event of termination of the Plan or of a
Participant’s Agreement, a Participant will be entitled to only the vested
portion of his accrued benefits under Article IV of the Plan as of the time of
the termination of the Plan or his Agreement. All further vesting and benefit
accrual will cease on the date of Plan or Agreement termination. Benefit
payments would be in the amounts specified and would commence at the time
specified in Article IV as appropriate.

 

Notwithstanding the foregoing, the Compensation Committee may decide to
terminate and liquidate the Plan under the following circumstances:

 

(a)                                 Corporate Dissolution or Bankruptcy. The
Compensation Committee may terminate and liquidate the Plan within twelve (12)
months of a corporate dissolution taxed under section 331 of the Code or with
the approval of a bankruptcy court pursuant to 11 U.S.C. § 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in Participants’
gross income in the latest of the following years (or if earlier, the taxable
year in which the amount is actually or constructively received):

 

32

--------------------------------------------------------------------------------


 

(i)                                     The calendar year in which the Plan
termination and liquidation occurs.

 

(ii)                                  The first calendar year in which the
amount is no longer subject to a substantial risk of forfeiture.

 

(iii)                               The first calendar year in which the payment
is administratively practicable.

 

(b)                                 Change of Control. The Compensation
Committee may terminate and liquidate the Plan within the thirty (30) days
preceding a Change of Control (except on account of a liquidation or dissolution
of the Company) provided that all plans or arrangements that would be aggregated
with the Plan under section 409A of the Code are also terminated and liquidated
with respect to each Participant that experienced the Change of Control event so
that under the terms of the Plan and all such arrangements the Participant is
required to receive all amounts of compensation deferred under such arrangements
within twelve (12) months of the termination of the Plan or arrangement, as
applicable. In the case of a Change of Control event which constitutes a sale of
assets, the termination of the Plan pursuant to this Section 8.3(b) may be made
with respect to the Employer that is primarily liable immediately after the
Change of Control transaction for the payment of benefits under the Plan.

 

(c)                                     Termination of Plan.  Except upon or
during the two (2) year period after any Change of Control of the Company, the
Compensation Committee may terminate and liquidate the Plan provided that
(i) the termination and liquidation does not occur by reason of a downturn of
the financial health of the Company or an Employer, (ii) all plans or
arrangements that would be aggregated with the Plan under section 409A of the
Code are also terminated and liquidated, (iii) no payments in liquidation of the
Plan are made within twelve (12) months of the date of termination of the Plan
other than payments that would be made in the ordinary course operation of the
Plan, (iv) all payments are made within twenty-four (24) months of the date the
Plan is terminated and (v) the Company or the Employer, as applicable depending
on whether the Plan is terminated with respect to such entity, do not adopt a
new plan that would be aggregated with the Plan within three (3) years of the
date of the termination of the Plan.

 

8.4                               Termination of Affiliate’s Participation.  A
Subsidiary may terminate its participation in the Plan at any time by an action
of its governing body and providing written notice to the Company. Likewise, the
Company may terminate a Subsidiary’s participation in the Plan at any time by an
action of the Compensation Committee and providing written notice to the
Subsidiary. The effective date of any such termination will be the later of the
date specified in the notice of the termination of participation or the date on
which the PAC can administratively implement such termination. In the event that
a Subsidiary’s participation in the Plan is terminated, each Participant
employed by such Subsidiary will continue to participate in the Plan as an
inactive Participant and will be entitled to a distribution of his vested
Retirement Benefit pursuant to Article IV.  A Subsidiary’s participation in the
Plan may not be terminated upon the occurrence of or during the two (2) year
period after any Change of Control.

 

End of Article VIII

 

33

--------------------------------------------------------------------------------


 

ARTICLE IX
CONDITIONS RELATED TO BENEFITS

 

9.1                            No Right to Assets

 

(a)                                 Plan Unfunded.  A Participant will have only
an unsecured contractual right to the amounts, if any, payable under this Plan.
Neither a Participant nor any other person will acquire by reason of the Plan
any right in or title to any assets, funds or property of the Employer
whatsoever including, without limiting the generality of the foregoing, any
specific funds or assets which the Employer, in its sole discretion, may set
aside in anticipation of a liability under this Plan. Any rights created under
the Plan and this Agreement will be mere unsecured contractual rights of Plan
participants and their beneficiaries against Employer. The fact that the Trust
has been established, to assist in the payment of benefits under this Plan will
not create any preferred claim by Participants or their beneficiaries on, or any
beneficial ownership interest in, any assets of the Trust. The assets of the
Trust and the Employer will be subject to the claims of the Employer’s general
creditors under federal and state law.

 

(b)                                 Rabbi Trust.  Upon a Change of Control, the
following shall occur:

 

(i)                                     the Trust shall become (or continue to
be) irrevocable;

 

(ii)                                  for ten (10) years following a Change of
Control, the Trustee can only be removed as set forth in the Trust;

 

(iii)                               if the Trustee is removed or resigns within
ten (10) years following a Change of Control, the Trustee shall select a
successor Trustee as set forth in the Trust;

 

(iv)                              for three (3) years following a Change of
Control, the Company shall be responsible for directly paying all Trustee fees
and expenses, together with all fees and expenses incurred under Article 7
relating to the PAC, Plan Administrator, and Plan administrative expenses; and

 

(v)                                 any amendments to the Trust Agreement shall
be subject to the following restrictions: (i) certain Trust Agreement provisions
may not be amended for ten (10) years following a Change of Control, as set
forth in the Trust; and (ii) no such amendment shall (A) change the irrevocable
nature of the Trust; (B) adversely affect a Participant’s rights to Retirement
Benefits without the consent of the Participant; (C) impair the rights of the
Company’s creditors under the Trust; or (D) cause the Trust to fail to be a
“grantor trust” pursuant to Code Sections 671 — 679.

 

9.2                               No Employment Rights.  Nothing in this Plan
will constitute a contract of continuing employment or in any manner obligate
the Employer to continue the service of a Participant, or obligate a Participant
to continue in the service of the Employer, and nothing in this Plan will be
construed as fixing or regulating the compensation paid to a Participant.

 

34

--------------------------------------------------------------------------------


 

9.3                               Offset.  If at the time payments or
installments of payments are to be made hereunder, any Participant or his
Surviving Spouse or both are indebted to the Employer, then the payments
remaining to be made to the Participant or his Surviving Spouse or both may, at
the discretion of the PAC, be reduced by the amount of such indebtedness;
provided, that the entire amount of reduction in any calendar year does not
exceed five thousand dollars ($5,000), and the reduction is made at the same
time and in the same amount as the debt otherwise would have been due and
collected from the Participant. An election by the PAC not to reduce any such
payment or payments will not constitute a waiver of any claim for such
indebtedness.

 

9.4                               Conditions Precedent.  No Retirement Benefits
will be payable hereunder to any Participant:

 

(a)                                 whose Employment with the Employer is
terminated because of his willful misconduct or gross negligence in the
performance of his or her duties; or

 

(b)                                 except as provided in Sections 4.9(a)(i) and
4.9(a)(ii), who within three (3) years after Termination of Employment becomes
an employee with or consultant to any third party engaged in any line of
business in competition with the Employer (i) in a line of business in which
Participant has performed services for the Employer, or (ii) that accounts for
more than ten percent (10%) of the gross revenues of the Employer taken as a
whole.

 

End of Article IX

 

35

--------------------------------------------------------------------------------


 

ARTICLE X
MISCELLANEOUS

 

10.1                     Gender and Number.  Wherever appropriate herein, the
masculine may mean the feminine and the singular may mean the plural or vice
versa.

 

10.2                     Notice.  Any notice or filing required to be given or
delivered to the PAC or Plan Administrator will include delivery to or filing
with a person or persons designated by the PAC or Plan Administrator, as
applicable, for the disbursement and the receipt of administrative forms.
Delivery will be deemed to have occurred only when the form or other
communication is actually received. Headings and subheadings are for the purpose
of reference only and are not to be considered in the construction of this Plan.

 

10.3                     Validity. In the event any provision of this Plan is
held invalid, void or unenforceable, the same will not affect, in any respect
whatsoever, the validity of any other provision of this Plan.

 

10.4                     Applicable Law.  This Plan will be governed and
construed in accordance with the laws of the State of Texas.

 

10.5                        Successors in Interest.  This Plan will inure to the
benefit of, be binding upon, and be enforceable by, any corporate successor to
the Company or successor to substantially all of the assets of the Company.

 

10.6                        No Representation on Tax Matters.  The Company makes
no representation to Participants regarding current or future income tax
ramifications of the Plan.

 

10.7                        Provisions Binding.  All of the provisions of this
Plan will be binding upon all persons who will be entitled to any benefit
hereunder, their heirs and personal representatives.

 

End of Article X

 

36

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Seventh Amended and Restated Tenet Healthcare
Corporation Supplemental Executive Retirement Plan has been executed effective
as of the date set forth above, except as specifically provided otherwise
herein.

 

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

 

By:

/s/ Paul Slavin

 

 

Paul Slavin, Vice President, Executive and
Corporate Human Resources Services

 

37

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT - NO AMI SERP BENEFITS

 

THIS AGREEMENT is made as of                                         ,
                           [and supersedes] [any previous agreement] [the
previous agreement dated                                       ,
                       ,] by and between TENET HEALTHCARE CORPORATION, a Nevada
corporation (“Tenet”), and
                                                        (“Participant”).

 

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the “Tenet SERP”) for a select group of highly
compensated or management employees of Tenet and its Subsidiaries (as defined in
the Tenet SERP); and

 

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Tenet SERP; and

 

WHEREAS, the Tenet SERP requires that an agreement be entered into between Tenet
and Participant setting out certain terms and benefits of the Plan as they apply
to the Participant.

 

NOW THEREFORE, Tenet and Participant hereby agree as follows:

 

1.                                  Incorporation of Tenet SERP Terms. The Tenet
SERP is hereby incorporated into and made a part of this Agreement as though set
forth in full herein. The parties shall be bound by and have the benefit of each
and every provision of the Tenet SERP. Participant’s benefits under the Tenet
SERP will be calculated and paid pursuant to the terms of the Tenet SERP and
this Agreement.

 

2.                                  Participant Data for Benefit Calculation
Purposes.  Participant was born on
                                                          , and his or her
present Employment with Tenet or a Subsidiary thereof, (i) for purposes of
determining “Years of Service,” under the Tenet SERP began on
                                               , (ii) for purposes of
determining vesting under Section 3.3 of the Tenet SERP began on
                               .

 

Participant’s spouse,                                               was born on
                                        .

 

Participant’s Eligible Children under the age of 21 and their dates of birth are
as follows:

 

Name

 

 

Birth Date

 

 

 

 

 

Participant agrees to notify the Senior Director of Executive Compensation of
Tenet promptly from time to time of any change in his or her spouse or Eligible
Children.

 

3.                                  Existing Retirement Benefit Plans Adjustment
Factor. Participant’s “Existing Retirement Benefit Plans Adjustment Factor”
under Article II of the Tenet SERP is               percent.

 

A-1

--------------------------------------------------------------------------------


 

4.                                  Payment of Tenet SERP Benefits.  Except as
provided in the SERP, payments under the Tenet SERP will begin not later than
the first day of the calendar month following the occurrence of an event which
entitles Participant (or his or her Surviving Spouse or Eligible Children) to
payments under the Tenet SERP.

 

5.                                         Dispute Resolution. Any dispute or
claim for benefits under the Tenet SERP must be resolved through the claims
procedure set forth in Article VII of the Tenet SERP which procedure culminates
in binding arbitration. By accepting the benefits provided under the Tenet SERP,
Participant hereby agrees to binding arbitration as the final means of dispute
resolution with respect to the Tenet SERP.

 

6.                                         Successors and Assigns. This
Agreement shall inure to the benefit of and be binding upon Tenet and its
successors and assigns and Participant and his or her beneficiaries.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
                                                     , 20             .

 

 

PARTICIPANT

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Vice President of Human Resources

 

A-2

--------------------------------------------------------------------------------


 

TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT - AMI SERP BENEFITS

 

THIS AGREEMENT is made as of                                    ,
                            and supersedes [any previous agreement] [the
previous agreement dated of                                  ,
                             ,] by and between TENET HEALTHCARE CORPORATION, a
Nevada corporation (“Tenet”), and of
                                                            (“Participant”).

 

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the “Tenet SERP”) for a select group of highly
compensated or management employees of Tenet and its Subsidiaries (as defined in
the Tenet SERP); and

 

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Tenet SERP; and

 

WHEREAS, the Tenet SERP requires that an agreement be entered into between Tenet
and Participant setting out certain terms and benefits of the Plan as they apply
to the Participant;

 

WHEREAS, Participant has also been a participant in the American Medical
International, Inc. Supplemental Executive Retirement Plan (the “AMI SERP”) and
the American Medical International, Inc. Pension Plan (the “AMI Pension Plan”)
and has a frozen benefit under both plans as of December 31, 1995; and

 

WHEREAS, the amount of the benefits payable to Participant under the Tenet SERP
will be reduced or offset by the benefits payable to Participant under the AMI
SERP and the AMI Pension Plan.

 

NOW, THEREFORE, Tenet and Participant hereby agree as follows:

 

1.                                      Calculation of Benefits. The Tenet SERP
is hereby incorporated into and made a part of this Agreement as though set
forth in full herein. The parties shall be bound by and have the benefit of each
and every provision of the Tenet SERP, as amended from time to time, EXCEPT that
when benefits become payable under the Tenet SERP, the amount of benefits
calculated under the Tenet SERP will include an offset of the benefits earned
under the AMI SERP and AMI Pension Plan as of December 31, 1995, in addition to
offset provided by the Existing Retirement Benefits Adjustment Factor shown in
item 3 below. For purposes of determining the offset attributable to the AMI
SERP and the AMI Pension Plan, the amount of Participant’s benefits under the
Tenet SERP, the AMI SERP and the AMI Pension Plan will be calculated as of
Participant’s normal retirement date, as defined in such plans, and the offset
will be determined accordingly using the actuarial factors and assumptions
specified in the applicable plans. Participant’s benefits under the AMI SERP and
AMI Pension Plan will be paid to Participant pursuant to the terms of such
plans. Participant’s benefits under the Tenet SERP, as calculated pursuant to
this item 1, will be paid in accordance with the terms of the Tenet SERP and
this Agreement.

 

2.                                      Participant Data for Benefit Calculation
Purposes.  Participant was born on
                                                           , and his or her
present employment with Tenet or a Subsidiary thereof, (i) for purposes of
determining “Years of Service,” under the Tenet SERP began on
                                                 , (ii) for purposes of
determining vesting under Section 3.3 of the Tenet SERP began on
                                     .

 

A-3

--------------------------------------------------------------------------------


 

Participant’s spouse,                                         was born on
                            .

 

Participant’s Eligible Children under the age of 21 and their dates of birth are
as follows:

 

Name

 

 

Birth Date

 

 

 

 

 

Participant agrees to notify the Senior Director of Executive Compensation of
Tenet promptly from time to time of any change in his or her spouse or Eligible
Children.

 

3.                                      Existing Retirement Benefit Plans
Adjustment Factor. Participant’s “Existing Retirement Benefit Plans Adjustment
Factor” under Article II of the Tenet SERP is
                                                percent.

 

4.                                      Payment of Tenet SERP Benefits.  Except
as provided in the SERP, payments under the Tenet SERP will begin not later than
the first day of the calendar month following the occurrence of an event which
entitles Participant (or his or her Surviving Spouse or Eligible Children) to
payments under the Tenet SERP. All benefits payable to a Participant by reason
of a Termination of Employment will be subject to the six (6) month restriction
applicable to Key Employees.

 

5.                                      Dispute Resolution. Any dispute or claim
for benefits under the Tenet SERP must be resolved through the claims procedure
set forth in Article VII of the Tenet SERP which procedure culminates in binding
arbitration. By accepting the benefits provided under the Tenet SERP,
Participant hereby agrees to binding arbitration as the final means of dispute
resolution with respect to the Tenet SERP.

 

6.                                      Successors and Assigns. This Agreement
shall inure to the benefit of and be binding upon Tenet and its successors and
assigns and Participant and his or her beneficiaries.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement on
                                                    , 20             .

 

 

PARTICIPANT

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Vice President of Human Resources

 

A-4

--------------------------------------------------------------------------------


 

SECTION 409A UPDATE TO TENET HEALTHCARE CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AGREEMENT WITH PARTICIPANT - AMI SERP BENEFITS

 

[This Section 409A Update is to be provided and apply to each Active or Term
Vested Participant who also is entitled to benefits under the AMI SERP who has
an existing Agreement on December 31, 2008 paragraph 1 of which addresses or is
silent regarding the AMI SERP]

 

THIS SECTION 409A UPDATE (“Section 409A Update”) amends the Agreement
(“Agreement”) previously entered into between
                                                (the “Participant”) and Tenet
Healthcare Corporation (the “Tenet”) with respect to the Participant’s benefits
under the Tenet Healthcare Corporation Supplemental Executive Retirement Plan
(the “Tenet SERP”) . Capitalized terms used in this Section 409A Update that are
not defined herein or in the Participant’s Agreement will have the meaning set
forth in the Tenet SERP.

 

1.                                      Tenet made certain clarifying changes to
the Tenet SERP in order for it to comply with the requirements of section 409A
of the Internal Revenue Code.

 

2.                                      One of the clarifying changes concerns
the manner in benefits are paid under the Tenet SERP with respect to a
participant who is also entitled to a benefit under the American Medical
International, Inc. Supplemental Executive Retirement Plan (the “AMI SERP”).
Accordingly, paragraph 1 of the Participant’s Agreement is revised to read as
follows:

 

1.                                     The Tenet SERP is hereby incorporated
into and made a part of this Agreement as though set forth in full herein. The
parties shall be bound by and have the benefit of each and every provision of
the Tenet SERP, as amended from time to time, EXCEPT that when benefits become
payable under the Tenet SERP, the amount of benefits calculated under the Tenet
SERP will include an offset of the benefits earned under the AMI SERP and AMI
Pension Plan as of December 31, 1995, in addition to offset provided by the
Existing Retirement Benefits Adjustment Factor shown in item 3 below. For
purposes of determining the offset attributable to the AMI SERP and the AMI
Pension Plan, the amount of Participant’s benefits under the Tenet SERP, the AMI
SERP and the AMI Pension Plan will be calculated as of Participant’s normal
retirement date, as defined in such plans, and the offset will be determined
accordingly using the actuarial factors and assumptions specified in the
applicable plans. Participant’s benefits under the AMI SERP and AMI Pension Plan
will be paid to Participant pursuant to the terms of such plans. Participant’s
benefits under the Tenet SERP, as calculated pursuant to this item 1, will be
paid in accordance with the terms of the Tenet SERP and this Agreement.

 

3.                                      The provisions of this Section 409A
Update are effective December 31, 2008. In all other respects the terms of the
Participant’s Agreement remain in effect.

 

A-5

--------------------------------------------------------------------------------


 

TENET HEALTHCARE CORPORATION

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN AGREEMENT

FOR PARTICIPANTS NAMED ON AND AFTER AUGUST 3, 2011

 

THIS AGREEMENT is made as of                                         ,
               [and supersedes] [any previous agreement] [the previous agreement
dated                             ,                             ,] by and
between TENET HEALTHCARE CORPORATION, a Nevada corporation (“Tenet”), and
                               (“Participant”).

 

WHEREAS, Tenet has adopted the Tenet Healthcare Corporation Supplemental
Executive Retirement Plan (the “Tenet SERP”) for a select group of highly
compensated or management employees of Tenet and its Subsidiaries (as defined in
the Tenet SERP); and

 

WHEREAS, Tenet has determined that Participant is currently eligible to
participate in the Tenet SERP; and

 

WHEREAS, the Tenet SERP requires that an agreement be entered into between Tenet
and Participant setting out certain terms and benefits of the Plan as they apply
to the Participant.

 

NOW, THEREFORE, Tenet and Participant hereby agree as follows:

 

1.                                      Incorporation of Tenet SERP Terms.  The
Tenet SERP is hereby incorporated into and made a part of this Agreement as
though set forth in full herein; provided, however, that the provisions of
Section 2.22 regarding the crediting of age and Years of Service during the
severance period under the Severance Plan will not apply (i.e., the Participant
will not be credited with age and Years of Service during the severance period
and instead his eligibility for an Early Retirement Benefit will be determined
as of the date of his Termination of Employment).  The parties shall be bound by
and have the benefit of each and every applicable provision of the Tenet SERP. 
Participant’s benefits under the Tenet SERP will be calculated and paid pursuant
to the terms of the Tenet SERP and this Agreement.

 

2.                                      Participant Data for Benefit Calculation
Purposes.  Participant was born
on                                                   , and his or her present
employment with Tenet or a Subsidiary thereof, (i) for purposes of determining
“Years of Service,” under the Tenet SERP began on
                                           , (ii) for purposes of determining
vesting under Section 4.3 of the Tenet SERP began on
                                          .

 

A “Domestic Partner,” as defined under the Criteria for Domestic Partnership
Status under the Tenet Employee Benefit Plan, will be treated as the
Participant’s spouse for purposes of the Tenet SERP.

 

Participant’s spouse/Domestic Partner (please circle which applies):

 

                                                                                           
was born on                              .

 

A-6

--------------------------------------------------------------------------------


 

Participant’s Eligible Children under the age of 21 and their dates of birth are
as follows:

 

Name

 

 

Birth Date

 

 

 

 

 

Participant agrees to notify the VP, Executive and Corporate HR Services of
Tenet promptly from time to time of any change in his or her spouse, Domestic
Partner or Eligible Children.

 

3.                                      Existing Retirement Benefit Plans
Adjustment Factor.  Participant’s “Existing Retirement Benefit Plans Adjustment
Factor” under Article II of the Tenet SERP is                           
percent.

 

4.                                  Payment of Tenet SERP Benefits.  Except as
provided in the SERP, payments under the Tenet SERP will begin not later than
the first day of the calendar month following the occurrence of an event which
entitles Participant (or his or her Surviving Spouse (including a Domestic
Partner pursuant to paragraph 2 herein) or Eligible Children) to payments under
the Tenet SERP.

 

5.                                      Dispute Resolution.  Any dispute or
claim for benefits under the Tenet SERP must be resolved through the claims
procedure set forth in Article VII of the Tenet SERP which procedure culminates
in binding arbitration.  By accepting the benefits provided under the Tenet
SERP, Participant hereby agrees to binding arbitration as the final means of
dispute resolution with respect to the Tenet SERP.

 

6.                                      Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon Tenet and its successors and
assigns and Participant and his or her beneficiaries.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
on                                                    , 20                 .

 

 

PARTICIPANT

 

TENET HEALTHCARE CORPORATION

 

 

 

 

 

By:

 

 

 

 

Cathy Fraser, SVP, Human Resources

 

A-7

--------------------------------------------------------------------------------